Title: Mary Smith Cranch to Abigail Adams, 19 November 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          
            Dear Sister
            Quincy November 19th 1797
          
          That you have reciev’d but one Letter from me my dear Sister is not because I have not written I cannot think where they are detain’d— they were address’d to the President & to the care of charles Adams Counsellor at Law—as the President directed. I have sent three. I have not written So often as I would have done if I had not been much taken up with Company & Family cares.— I have been oblg’d to write much to Washington— mrs Cranch & the children have been very ill dangerously So— She has been So distress’d about her Parents & Friends that She made herself quite Sick. she had been a Bed but three weeks when miss Elliot left her—that almost broke her heart. She was weak— my Son went to Philadelphia with Eliz So that she was quite alone— She had just heard of her Brother Jame’s confinement also, & mr webster wrote them that her Parents had not a dollar to procure them a loaf of bread. he had been in Boston & left them in this state— he was not pleas’d that my Son did not comply with his proposal I suppose but how evvil! to distress nancy in this manner if they were So destitute why did he not releave them he kept at their house while in town & might have done something for them or his sister Bell?.— When my Son return’d he

found his wife a prey to melancholy She had lost her appetete, her Bowels had got into a relax’d state, & attended with a Slow fever. willm. was very sick also, & with the Same complaint— She at last utter’d all her troubles to me. her dissorder remain’d four months & my Son wrote me She & willm. both were reduc’d to Skin & bones—that her milk was almost gone & her Baby Suffering for want of its food.— I have been Seriously alarm’d for her.— I set myself to endeavour to heal both Body & mind. they thought willm. was occation’d by breeding Teeth & did not attempt to check his till the child was almost gone— I have written her a Letter a week every Since you left me & I hope I have done her some good. She writes me—she & the children are much better. I set her mind at rest about her Parents they have never wanted the comforts of Life to be Sure the Family have been distress’d by the misfortunes of mr J Greenleaf—but confin’d as he is, he has not let his Parents want. they are gone to spend the winter with Colln. Pope at Bedford. the Colln. Says he will put mr G in a way to support himself— mrs Bell has taken a House at charlestown & will open a School or take Boarders If her Father succeeds he will send for her unless She should be doing better they mean to take a Small house at Bedford in the spring.—
          The Humour Lucy had in her mouth when you went away has fallen into her Breast— I went to Boston & found her so unwell that I brought her here the week before last She has been confin’d ever since her Breast broke last week & she is better but her mouth is now sore again She will return as soon as she is able—but I think her Blood must be mended She & mrs Norton (who is very well) send their Duty to the President & you—
          I Shall be glad if mr Johnson Should Settle in washington Such Families will make the city respectable I do not wonder that mr Adams wishes to retain his Brother— I suppose you in Philadelphia I hope the Sickness has left it. but I think it must be a melancholy place
          What work again in France— will they ever be a Settled people can any thing be more tyranical than their late conduct mr Tudor is return’d a flaming Jackn. I hear—
          I have not been unmindful of your carpets & have had them taken care of. your Butter cheese & pork would you not have part sent to you? the Doctor has talk’d with me about it. do write us. your Legs Shoulders &c I Shall take & Bacon for you & send you as much as you wish for if you will give direction Some I hope you will want

here. If there is any thing I can do for you pray write me— did you take mrs Smith with you. has She not heard from the Colln yet? I am full of concern for her my Love to her wherever she is. her children were well a week or two Since— I have not had a line from sister Since one which accompany’d yours which I sent on to you.— I think you had not receiv’d it when you wrote to me & yet Where can it be tis three weeks or a month since we sent it
          I can tell you a great peice of news— Thomson Baxter is Publish’d to a miss Ann Whitman of Bridgwater!!! I very believe the forlorn Situation of mr Wibird has frighten’d him—& that he had rather be married than be ——— I think to congratulate mr wibird—but what a dreadful alternative for poor Baxter—
          remember me most affectionately to the President & pray tell Louissa I love her dearly— I have had a Letter from her Brother William in a more “Smart full thinking” way than what he wrote his sister it troubles us all I hope Isaac will send a proper [one?] Cousen Betsy has written to him— She is greiv’d that her sister has not receiv’d her letters— She has written frequently.— I did so little work last winter that I have never got it before hand since & Polly chandlers absence has thrown a great deal of care & labour upon me which I have not had for many years—not since my daughters were grown up. I find less time to write for that
          most affectionately adieu
          
            M Cranch
          
        
        
          this is long [mater?]. Short was receiv’d yesterday
        
      